Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to communications of 4/6/2021
Claims pending: 1-23Claims under consideration: 1-23


Priority
This application has a filing date of 08/24/2018 and acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Danish document no. PA 2017 00464 filed in DENMARK on 08/25/2017.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Withdrawn Rejection(s)
Any rejection not reiterated from the previous action is hereby withdrawn.
	
Updated & Maintained Claim Rejection(s) - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18-20 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession no. CR184233 (database entry 6JUL2004).
20 that reads on claims 18,19 and 20 when: tcaaataactt is the claimed capture portion and (ttc)20 is the claimed terminus anchor; Y is 2; Z is 1; M is 20.

Response to Arguments
The remarks accompanying the present response argue not all elements are taught.
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
More particularly, the first paragraph at p 11 of the current response asserts claim 17 has been amended to be drawn to Y being an integer from 3 to 5. 
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Y being an integer from 3 to 5) are not recited in rejected claim(s) 18-20.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also 35 USC 112 fourth paragraph rejection below.

Claim(s) 17 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession no. BY218981 (database entry 2002).
GenBank Accession no. BY218981 is a mouse spleen cDNA (or mRNA) sequence that includes (comprises) a capture portion …tccattactg… and terminus 6 that reads on claims 17 and 23 when X is T or U; Y is 3; Z is 1; and M is 6, thus N is at least 20. 

Claim(s) 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession no. BB659433 (database entry 2001).
GenBank Accession no. BB659433 is a mouse heart cDNA (or mRNA) sequence that includes (comprises) a capture portion …gggttctttg… and terminus anchor chain portion of (ttctt)12 that reads on claims 21 and 22 when X is T or U; Y2 is 2; Z is 1; and M is 12.
 	
	Updated Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1-13,15-16 and 17-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over any of GenBank Accession no. CR184233 (database entry 2004) or GenBank Accession no. BY218981 (database entry 2002) or GenBank Accession no. BB659433 (database entry 2001) each taken separately in view of Klapproth (US PG-Pub 20080085839) as evidenced by artisantg.com (webpage downloaded from the internet 12/31/2020)
GenBank Accession no. CR184233, GenBank Accession no. BY218981 and GenBank Accession no. BB659433 are relied upon as above as well as regarding claim 1 lines 3-4,8-17; claims 2,3,4,5,6,7 and inherently on claim 8.
The GenBank Accession nos. do not teach: spotting a nucleic acid probe to a polystyrene surface lacking thiol groups followed by anchoring with 250-500 nm UV light at 0.2 to 1 Joule per square cm such as set forth in claim 1 lines 5-7, claims 9-11  and claims 15-16; nor a cartridge with a channel and lens of claims 12-13. 
Klapproth teach throughout the document and especially the abstract methods for determining point mutations with a DNA microarray by total internal reflection fluorescence (TRIF). More particularly and such as recited in claim 1 lines 5-7, claims 9, 10, 11 and claim 15 at paragraphs 0008-0010 and 0019 Klapproth suggests spotting a nucleic acid probe to solid support surface such as a polystyrene copolymer with benzophenone methacrylate that lacks amine groups and immobilizing with 260 nm UV light for 10 min (600 sec). Evidence provided artisantg.com, who sells the Stratagene Stratalinker UV oven used by Klapproth shows it delivers ca. 0.004 watts per square cm, whereas Energy in Joules = Power in Watts x time in seconds, thus 0.004 x 600 = 2.4 Joules per square cm, in the range of claim 16. Klapproth further suggest a chip 
It would have been prima facie obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to immobilize the mouse sequences from GenBank in on a TRIF chip for analysis in the manner of Klapproth.
One of ordinary skill in the art would have been motivated to immobilize the mouse sequences from GenBank in on a TRIF chip for analysis in the manner of Klapproth for the benefit of unambiguously genotyping (e.g. determining if a point mutation is homozygous or heterozygous), advantageous according to Klapproth in the abstract.
One of ordinary skill in the art would have had a reasonable expectation of success in applying the TRIF chip of Klapproth toward the mouse genome sequences in GenBank as there is no limitation as to what oligonucleotide sequences may be photo chemically immobilized through benzophenone UV crosslinks.
***
Please note that the above rejection has been updated from the original version to more clearly address applicants’ newly amended and/or added claims and/or arguments.
Response to Arguments
The remarks accompanying the present response argue: motivation is lacking.
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
10 sequence which is allegedly outside the scope of the presently claimed subject matter.
In this vein, the following is noted. 
First, as interpreted in MPEP 2123, the courts have held "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Here, as mentioned in the previous action, Applicant’s attention is respectfully invited to paragraph 0008, where beyond immobilization via deca-thymidine, Klapproth alternatively teaches anchoring via benzophenone polymers. While Klapproth employs deca-thymidine immobilization in the examples starting at paragraph 0019 (and thus at best may be deemed as a preferred embodiment), this does not vitiate the fact that other approaches which do not require thymidine are disclosed.
Second, assuming arguendo Klapproth did not teach benzophenone but only T10 immobilization, it is noted the oligonucleotides recited in the present claims comprise (include) terminus anchor and capture portion, whereas comprising is open to additional unrecited elements, thus it  appears adding a 5’ T10 sequence to BY218981, for 

Updated Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more. The claim(s) recite(s) a composition of a nucleic acid probes comprising the same sequence as occurs naturally in mice as evidenced by Genbank accession nos. CR184233, BY218981 and BB659433, as detailed in the 35 USC 102 rejections above.  This judicial exception is not integrated into a practical application because the natural sequence does not differ from that recited in the offending claims; nor do the claims include any additional elements whatsoever.
***
Please note that the above rejection has been modified from the original version to more clearly address applicants’ newly amended and/or added claims and/or arguments.
Response to Arguments
Starting with the last paragraph at p 15,  of the current remarks asserts the amendment to claim 17 being drawn to (i) a nucleic acid including terminus anchor portion of (-(X)Y-(C)Z-)M, wherein Y is an integer from 3 to 5, Z is an integer from 1 to 5, 
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons. First in reference to (i), mouse sequence BY218981 includes all elements of said terminus anchor as detailed in the anticipation rejection above. Second, in reference to (ii), as interpreted in MPEP 2106.04(b)(I)(i), the Supreme Court disagrees, holding under Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589-91, 106 USPQ2d 1972, 1978-79 (2013) that isolated DNA does not have any characteristics (structural, functional, or otherwise) different from that which occur in nature.

New Claim Rejection(s)  – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint This rejection concerns new matter.
Claim 17 has been amended to add the limitations “in isolated form” in line 1 and  “…Y is an integer from 3…' in line 15 with the current remarks urging support therefor may be found in paragraphs 0003-8 and 45 of the present published application. 
In reviewing the passages offered, however the examiner finds no description of isolated probes nor Y being 3. Whereas the remarks do not point to where the new species of nucleic acids may be found in the priority document(s) either, the specification as originally filed does not support the amendment explicitly or implicitly. 
Applicants are reminded that it is their burden to show where the specification supports any amendments to the disclosure.  See  MPEP 714.02,  paragraph 5, last sentence and also MPEP 2163.06 I.
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often Applicant should therefore specifically point out the support for any amendments made to the disclosure.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 17 defines Y as an integer from 3 to 5, whereas dependent therefrom claims 18,19 and 20 broadens Y as an integer starting at 2.  Similarly, claims 20 and 21 also dependent from claim 17 broadens Y as Y2 being an integer starting at 2. Additionally, claim 22 dependent from 21 broadens M to be greater than or equal to either 4 or 10, whereas claim 21 defines M as an integer from 4 to 20. Moreover likewise, claim 20, again dependent from claim 17 broadens M to be either greater than or equal to 4, 6 or 10, whereas claim 17 defines M as an integer from 4 to 20. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Allowable Subject Matter
Claim 14 is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639